Citation Nr: 1810831	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher ratings for hepatitis B, initially rated as 0 percent disabling (noncompensable) from January 4, 1977, 10 percent disabling from October 6, 2008, and 20 percent disabling from April 15, 2015.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for hepatitis B.

In January 2012, the Veteran testified at a Board hearing before Veterans Law Judge (VLJ) Allen.  

In October 2012, the Board granted an earlier effective date of January 4, 1977 for service connection for hepatitis B.  Also in October 2012, the Board remanded the issue of entitlement to an increased rating for hepatitis B for further development.  

In February 2016, the RO assigned a staged rating of 20 percent, effective April 2015.  Because this was not a full grant of the benefit sought on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In October 2016, the Veteran testified at a Board hearing before VLJ Moshiashwili.  

In January 2018, the Veteran was notified that, in accordance with the governing statutes and regulations, his appeal would be reviewed and signed by a panel of three judges.  See 38 U.S.C. §§ 7102(a), 7107(c); 38 C.F.R. §§ 19.3, 20.707.  He was offered the option of having an additional hearing before a third VLJ who would be assigned to the panel deciding his appeal.  In January 2018 correspondence, the Veteran waived his right to appear at an additional hearing. Consequently, the Board will proceed to consider this matter on the merits.

The issue of entitlement to an increased rating for erectile dysfunction, service connection for renal cell carcinoma, service connection for a gastrointestinal disability, service connection for hepatitis C, an increased rating for posttraumatic stress disorder, service connection for bilateral upper and lower extremity neuropathy, an increased rating for voiding dysfunction, service connection for gall bladder removal, and TDIU, formerly associated with this appeal, are the subject of a separate opinion.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded. 

The Veteran is requesting an increased rating for his service-connected hepatitis B, currently rated as 0 percent disabling (noncompensable) from January 4, 1977, 10 percent disabling from October 6, 2008, and 20 percent disabling from April 15, 2015.  

In a February 2016 written statement, he requested a 100 percent rating from January 1977 forward.  He attributed his chronic diarrhea to his hepatitis B.  In a February 2016 written statement, the Veteran's spouse described the Veteran's hepatitis B symptoms including weight loss, nausea, vomiting, fatigue, and pain.  She noted that the Veteran was in bed for two weeks due to these symptoms. 

In his October 2016 Board hearing, the Veteran testified that his hepatitis B symptoms include fatigue, body aches, anorexia, weight loss, and abdominal pain.  He also testified that he was hospitalized due to low potassium related to his hepatitis B.  

In a June 2016 written statement, he reported that his hepatitis B had worsened and requested a new VA examination.  When a claimant alleges that his or her service-connected disability has worsened since last examined, a new examination is required to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

An additional remand is also necessary because there was not the required substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  
 
During the pendency of this appeal, the applicable rating criteria for hepatitis B, found at 38 C.F.R. § 4.114, Diagnostic Code 7345, was substantively amended, effective July 2, 2001.  When regulations are revised during the course of an appeal, the Board is generally required to consider the claim in light of both the former and revised schedular criteria and to apply the regulation more favorable to the Veteran.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application. VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 

Here, the April 2015 and March 2016 VA examiner did not provide sufficient findings to address the old and new hepatitis B rating criteria, which is necessary because the period for consideration is January 1977 to present.  Specifically, the examiner did not elicit or describe the Veteran's hepatitis B symptoms prior to the past year.  See 38 C.F.R. § 4.2 (2017) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the Board finds that a supplemental medical opinion is needed to address the severity of the Veteran's hepatitis B from January 1977.  The examiner should provide the information necessary to rate this disability under the old and new rating criteria as specifically directed in the remand instructions below.   The examiner should address the Veteran's report of symptoms including incapacitation, diarrhea, weight loss, hospitalization for low potassium, bleeding easily, skin conditions, and pain by stating whether these symptoms are due to hepatitis B and consistent with the Veteran's clinical picture described in prior treatment records and examination reports.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified private treatment records relating to hepatitis B.  

2.  Schedule another VA compensation examination with a gastroenterologist or hepatologist to reassess the severity of the Veteran's service-connected hepatitis B.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  In addition, provide the examiner of copies of the current and prior diagnostic codes 7345 for hepatitis B.   

In addition to the relevant treatment records and examination reports, the examiner must specifically review and consider:

**The Veteran and his spouse's February 2016 written statements describing symptoms they attribute to hepatitis B.  These symptoms include incapacitation, diarrhea, weight loss, hospitalization for low potassium, skin conditions, and pain.  

**The Veteran's October 2016 Board testimony regarding hepatitis B symptoms.  

All indicated tests and studies (including of liver function) should be accomplished, and all results made available to the requesting examiner prior to the completion of his or her report, and all clinical findings reported in detail.  The examiner should then provide detailed opinions responding to the following.  

FROM JULY 2, 2001 TO PRESENT:

The examiner should clearly identify all signs and symptoms of the Veteran's hepatitis B, identifying any liver damage or dysfunction that is a residual of this disease.  Considering all such signs and symptoms, the examiner should provide an assessment of the severity of the hepatitis B and its residuals.

The examiner should specifically determine, to the extent possible, the frequency and severity (i.e., the total duration of time during each year from July 2001 to present) that the Veteran has experienced incapacitating episodes of hepatitis B symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  If he has experienced these symptoms on a near constant basis, the examiner should so state. 

To the extent possible, the examiner should additionally document the Veteran's weight loss, if any, and indicate whether there is hepatomegaly.

FROM JANUARY 1977 TO PRESENT: 

To the extent possible, the examiner should document the Veteran's history of liver damage: this history must, to the extent possible, specifically include the presence and dates (month and year) of:

**Demonstrable liver damage with mild gastrointestinal disturbance

**Minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of a lesser degree and frequency by necessitating dietary restriction or other therapeutic measures

**Moderate liver damage and disable recurrent episodes of gastrointestinal disturbance fatigue and mental depression

**Marked liver damage manifest by liver function test and marked gastrointestinal symptoms or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.   

THE BOARD IS SPECIFICALLY REQUESTING THAT THE EXAMINER REVIEW PAST TREATMENT RECORDS AND PROVIDE A RETROSPECTIVE ANALYSIS OF THE SEVERITY OF THE VETERAN'S HEPATITIS B.  This analysis is ESSENTIAL for VA to accurately rate the Veteran's hepatitis from January 1977 to present.  If it is not possible to provide this information for any time period requested, the examiner should so state and explain why.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Ensure the VA examiner's opinions respond to the questions posed.  If they are not, then take corrective action.  See Stegall, supra.

4.  Then readjudicate the Veteran's claim for a higher higher rating for his service-connected hepatitis B, from January 1977 to present, in light of the additional evidence.  For all evidence dated before July 2001, this review must include consideration of prior Diagnostic Code 7345 for hepatitis.  If a higher rating is not granted to his satisfaction, provide him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge
Board of Veterans' Appeals
_____________________________ 
M. HAWLEY
Veterans Law Judge 
Board of Veterans' Appeals



_____________________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).

